FILED
                                                                  IN THE OFFICE OF THE
                                                               CLERK OF SUPREME COURT
                                                                     JANUARY 21, 2022
                                                                STATE OF NORTH DAKOTA


                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                 2022 ND 18



State of North Dakota,                              Plaintiff and Appellee
      v.
Robert Virgil Bolinske, Sr.,                     Defendant and Appellant



                                No. 20210128

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable Tristan J. Van de Streek, Judge.

AFFIRMED IN PART AND REMANDED.

Opinion of the Court by Crothers, Justice.

Kelly A. Dillon, Attorney General Office, Bismarck, ND, for plaintiff and
appellee.

Robert V. Bolinske, Sr., Bismarck, ND, self-represented, defendant and
appellant.
                           State v. Bolinske, Sr.
                               No. 20210128

Crothers, Justice.

[¶1] Robert Virgil Bolinske Sr. appeals from a criminal judgment entered
after a jury convicted him of harassment. He argues the district court erred in
denying his motion to dismiss based on a delayed probable cause determination
and outrageous government conduct. Bolinske Sr. also argues the district court
erred in declining to give his proposed jury instructions and receive his trial
exhibits. We affirm that part relating to jury instructions and exhibits, and
remand in part for further proceedings.

                                      I

[¶2] On a Tuesday morning in October 2019, Robert Bolinske Jr. reported
several threatening voicemails left on his office answering machine by
Bolinske Sr. A Burleigh County Sheriff’s Deputy, who was working with
Bolinske Sr. on a separate investigation, reviewed the voicemails that
morning. On Wednesday, the deputy called Bolinske Sr. and asked him to come
to the Sheriff’s Department. Bolinske Sr. refused. On Friday, the deputy again
called Bolinske Sr. and asked him to come to the department. Bolinske Sr. said
he was busy working but would come in the next week. Instead of waiting, the
deputy said he would come to the place Bolinske Sr. was working to have him
sign paperwork pertaining to the separate investigation.

[¶3] The deputy went to where Bolinske Sr. was working, asked Bolinske Sr.
to sign the paperwork, and arrested him for terrorizing and harassment based
on the voicemails left at Bolinske Jr.’s office. After the arrest, Bolinske Sr.
asked to speak to a lawyer and to be taken directly to the Burleigh County
Courthouse to see a judge and have bail assessed. The deputy instead
transported Bolinske Sr. to the Burleigh Morton Detention Center. By the time
Bolinske Sr. was booked into the detention center, it was Friday evening and
the courthouse was closed. Bolinske Sr. remained in jail over the weekend and
made his initial appearance the following Monday afternoon. The complaint
against Bolinske Sr. was signed by the district court the same day.


                                      1
[¶4] Bolinske Sr. moved to dismiss the case arguing his constitutional rights
were violated by the deputy’s conduct and the delay in appearing before a
judge. The district court denied the motion, finding the deputy’s conduct did
not rise to a level that shocked the conscience of the court and the law did not
require strict compliance with the 48-hour rule.

[¶5] At trial, Bolinske Sr. sought to introduce numerous exhibits
demonstrating the relationship he had with his son. The district court declined
to accept the exhibits but allowed Bolinske Sr. to elicit testimony about the
relationship. Bolinske Sr. also requested jury instructions related to various
defenses which the court excluded. The jury convicted Bolinske Sr. of
harassment and acquitted him of terrorizing. The court entered a deferred
imposition of sentence.

                                       II

[¶6] Bolinske Sr. argues the district court erred in declining to give his
proposed jury instructions and sustaining objections to several exhibits.

                                       A

[¶7] This Court reviews jury instructions “as a whole to determine whether
the instructions fairly and adequately informed the jury of the applicable law.”
City of Fargo v. Nikle, 2019 ND 79, ¶ 6, 924 N.W.2d 388. The district court errs
if it refuses an instruction on an issue adequately raised, but it may refuse
instructions that are irrelevant or inapplicable. Id.

[¶8] Bolinske Sr. argues the district court should have given his proposed
instructions on excuse, mistake of law, defense of others, force to protect, and
coercion. In reviewing the jury instructions as a whole, they fairly and
adequately instructed the jury of the applicable law. Bolinske Sr.’s proposed
instructions pertained to inapplicable defenses. Thus, the district court did not
err in refusing to give Bolinske Sr.’s proposed jury instructions.




                                       2
                                       B

[¶9] Bolinske Sr. argues the district court erred by excluding several
proffered exhibits. This Court reviews a district court’s determination on
whether to admit evidence for abuse of discretion. State v. Chisholm, 2012 ND
147, ¶ 10, 818 N.W.2d 707. “A district court abuses its discretion in evidentiary
rulings when it acts arbitrarily, capriciously, or unreasonably, or it
misinterprets or misapplies the law.” Id.

[¶10] Presuming the exhibits were otherwise admissible, N.D.R.Ev. 403 allows
the district court to exclude relevant evidence if its value is substantially
outweighed by confusing the issues, misleading the jury, or needlessly
presenting cumulative evidence. Here, the proposed exhibits related to
Bolinske Sr.’s relationship with Bolinske Jr., and consisted of letters, notes,
photos, articles, and documents spanning over 20 years. The district court
allowed testimony about events relating to the relationship between Bolinske
Sr. and Bolinske Jr. to demonstrate Bolinske Sr.’s intent, but did not allow
Bolinske Sr. to prove past events by collateral means. The district court found
the proposed exhibits would mislead the jury and confuse the issues, and
excluded the exhibits as permitted by Rule 403. Thus, the district court did not
abuse its discretion in declining to receive Bolinske Sr.’s proposed exhibits.

                                      III

[¶11] Bolinske Sr. argues the district court erred in denying his motion to
dismiss the charges because the Fourth Amendment requires a probable cause
determination within 48 hours of an arrest. Questions of law are fully
reviewable on appeal. State v. Van Der Heever, 2021 ND 116, ¶ 6, 961 N.W.2d
272.

                                       A

[¶12] In 1975, the United States Supreme Court held the Fourth Amendment
requires a “prompt” judicial determination of probable cause in order to detain
an individual arrested without a warrant. Gerstein v. Pugh, 420 U.S. 103, 125
(1975). The Gerstein decision allowed for flexibility to adopt different
procedures in making timely probable cause determinations. Id. at 123-25.

                                       3
[¶13] In 1991, the United States Supreme Court revisited the promptness
requirement and set clearer boundaries of what is permissible under the
Fourth Amendment. County of Riverside v. McLaughlin, 500 U.S. 44, 56 (1991).
The Court held probable cause determinations must be made within 48 hours
of a warrantless arrest. Id. The Court’s rationale for expanding the holding in
Gerstein is instructive. Id. at 47 (“This case requires us to define what is
‘prompt’ under Gerstein.”).

[¶14] In Gerstein the Court balanced the States’ “strong interest in protecting
public safety by taking into custody those persons who are reasonably
suspected of having engaged in criminal activity, even where there has been
no opportunity for a prior judicial determination of probable cause” with
“prolonged detention based on incorrect or unfounded suspicion may unjustly
‘imperil a suspect’s job, interrupt his source of income, and impair his family
relationships.’” County of Riverside, 500 U.S. at 52. The result was a “holding
that States ‘must provide a fair and reliable determination of probable cause
as a condition for any significant pretrial restraint of liberty, and this
determination must be made by a judicial officer either before or promptly after
arrest.’” Id. The Court in Gerstein acknowledged some delay in making the
probable cause determination was inevitable given the ability of jurisdictions
to incorporate probable cause determinations into other pretrial procedures.
Gerstein, 420 U.S. at 123-24.

[¶15] In County of Riverside the Court lamented “flexibility has its limits;
Gerstein is not a blank check. A State has no legitimate interest in detaining
for extended periods individuals who have been arrested without probable
cause.” 500 U.S. at 55. To fix the uncertainty created by Gerstein, the Court in
County of Riverside held “a jurisdiction that provides judicial determinations
of probable cause within 48 hours of arrest will, as a general matter, comply
with the promptness requirement of Gerstein.” Id. at 56. However, the general
rule came with a significant caveat:

            “This is not to say that the probable cause determination in
      a particular case passes constitutional muster simply because it is
      provided within 48 hours. Such a hearing may nonetheless violate
      Gerstein if the arrested individual can prove that his or her

                                       4
      probable cause determination was delayed unreasonably.
      Examples of unreasonable delay are delays for the purpose of
      gathering additional evidence to justify the arrest, a delay
      motivated by ill will against the arrested individual, or delay for
      delay’s sake. In evaluating whether the delay in a particular case
      is unreasonable, however, courts must allow a substantial degree
      of flexibility. Courts cannot ignore the often unavoidable delays in
      transporting arrested persons from one facility to another,
      handling late-night bookings where no magistrate is readily
      available, obtaining the presence of an arresting officer who may
      be busy processing other suspects or securing the premises of an
      arrest, and other practical realities.”

Id. at 56-57.

[¶16] If an arrested individual does not receive a probable cause determination
within 48 hours, the individual does not bear the burden of proving an
unreasonable delay. County of Riverside, 500 U.S. at 57. Rather, “the calculus
changes.”

      “In such a case, the arrested individual does not bear the burden
      of proving an unreasonable delay. Rather, the burden shifts to the
      government to demonstrate the existence of a bona fide emergency
      or other extraordinary circumstance. The fact that in a particular
      case it may take longer than 48 hours to consolidate pretrial
      proceedings does not qualify as an extraordinary circumstance.
      Nor, for that matter, do intervening weekends.”

Id. at 57.

[¶17] In response to Gerstein and County of Riverside, N.D.R.Crim.P. 5(a) was
amended in 1995 to clarify that a “prompt” probable cause determination is
required in warrantless arrest cases. Explanatory Note to Rule 5,
N.D.R.Crim.P. When an arrest is made without a warrant, the arrested
individual must be taken before the nearest magistrate without unnecessary
delay. N.D.R.Crim.P. 5; N.D.C.C. § 29-06-25. Under the Fourth Amendment
mandate, the magistrate must promptly determine whether probable cause
exists to believe the arrested individual committed a criminal offense.
N.D.R.Crim.P. 5(a)(2).


                                       5
[¶18] Here, Bolinske Sr. was arrested without a warrant on a Friday
afternoon. He was booked into the detention center and remained there over
the weekend without a probable cause determination. Bolinske Sr. appeared
in court on Monday, and the judge determined probable cause at that time.
Bolinske Sr. moved to dismiss the case, in part, due to the delayed probable
cause determination. In response, the State said:

             “The practical reality in North Dakota is that there are no
      night courts before which a weekend arrestee can appear. All
      districts in the state provide initial appearances Mondays through
      Fridays, with weekend arrestees, including those arrested on
      Friday afternoons, seen on Mondays. It is a procedure that has
      been in place for years, despite the McLaughlin decision. Some
      counties provide for judicial review of probable cause for weekend
      arrests by way of simple affidavit review. The South Central
      District used to have judges review affidavits of probable cause
      over the weekend, but no longer. The Burleigh County Sheriff’s
      Department is bound by the procedure set by the court. Mr.
      Bolinske, Sr. was treated no differently than any other person
      arrested on a Friday afternoon.”

[¶19] The district court denied Bolinske Sr.’s motion to dismiss, finding the
delay was a result of the arrest happening on Friday and the next available
hearing being on Monday. Doing so, the district court misapplied the law. The
County of Riverside decision made clear “the calculus changes” when an
individual is detained for more than 48 hours without a probable cause
determination. County of Riverside, 500 U.S. at 57. Therefore, the burden
shifted to the government to demonstrate a qualifying reason for the delay
because Bolinske Sr. did not receive a probable cause determination within 48
hours. Id.

[¶20] The State’s brief on appeal reiterated the State’s statement to the district
court regarding the procedure for seeing weekend arrestees on Mondays.
During oral argument the State clarified that some North Dakota district
courts hold weekend hearings while others do not. However, the State’s
explanation did not demonstrate the required existence of an emergency or
other extraordinary circumstance warranting the delay. See County of


                                        6
Riverside, 500 U.S. at 57. Nor did the State demonstrate prompt probable
cause review was difficult or impossible due to “delays in transporting arrested
persons from one facility to another, handling late-night bookings where no
magistrate is readily available, obtaining the presence of an arresting officer
who may be busy processing other suspects or securing the premises of an
arrest, and other practical realities.” Id. Therefore, the State failed to justify
the delay and Bolinske Sr.’s Fourth Amendment right to a prompt probable
cause determination was violated.

                                        B

[¶21] Having determined Bolinske Sr.’s Fourth Amendment right was
violated, the question of Bolinske Sr.’s remedy arises. Bolinske Sr. made a
motion to dismiss the case based on the violation. The State argues County of
Riverside does not require dismissal of charges if an arrested individual is
detained longer than 48 hours without a probable cause determination.

[¶22] The County of Riverside decision did not specifically address available
remedies for the Fourth Amendment violation. See generally 500 U.S. 44; see
also Powell v. Nevada, 511 U.S. 79, 84 (1994) (Acknowledging the appropriate
remedy for a delay in determining probable cause was not resolved by County
of Riverside.).

[¶23] The South Dakota Supreme Court addressed the appropriate remedy for
a violation of the 48-hour rule in State v. Larson, 2009 S.D. 107, ¶ 14, 776
N.W.2d 254. There, the defendant was arrested without a warrant and
remained in jail for 18 days without a probable cause determination. Id. at
¶ 13. The court’s review of cases did not reveal any where charges were
dismissed for a delayed probable cause determination. Id. at ¶ 15. However,
many cases involved situations where evidence and confessions could be
suppressed when the defendant was unlawfully detained. Id. The South
Dakota Supreme Court held when suppression is not an option, dismissal is
warranted in cases of “egregious prosecutorial misconduct or on a showing of
prejudice (or a substantial threat thereof), or irremediable harm to the
defendant’s opportunity to obtain a fair trial.” Id. at ¶ 16. The court ultimately



                                        7
reversed and remanded the case for the circuit court to determine whether the
government had a justification for the unreasonable delay. Id. at ¶ 17.

[¶24] In agreement with South Dakota’s analysis, but in a different context,
this Court said detention in violation of a statutory right to bail ordinarily is
not grounds for dismissing a complaint or voiding a subsequent conviction. City
of Fargo v. Stutlien, 505 N.W.2d 738, 744 (N.D. 1993). Rather, the usual
sanction for an unlawful detention is the suppression of statements or evidence
discovered as a result of the detention. Id.

[¶25] Here, Bolinske Sr., made no incriminating statements and no evidence
was discovered as a result of his detention. Without evidence to suppress,
Bolinske Sr. may be left without a remedy in this criminal case for his
constitutional deprivation. However, we also agree with the South Dakota
Supreme Court that dismissal is limited to cases of “egregious prosecutorial
misconduct or on a showing of prejudice.” See Larson, 2009 S.D. 107, ¶ 16.

[¶26] Dismissal also can be warranted as a sanction for institutional non-
compliance and disregard of the law despite the absence of prejudice; see
Madison v. N.D. Dep’t of Transp., 503 N.W.2d 243, 246-47 (N.D. 1993) (conduct
which is “potentially prejudicial” if “commonplace” may warrant reversal); see
also City of Fargo v. Berntson, 505 N.W.2d 747, 749 (N.D. 1993) (dismissing a
charge without a showing of actual prejudice); see also City of Jamestown v.
Erdelt, 513 N.W.2d 82, 86 (N.D. 1994) (“Despite the absence of actual prejudice,
we have affirmed a dismissal of charges for unlawful detention as a sanction
for institutional non-compliance and systematic disregard of the law.”); and
some constitutional violations give rise to actions for civil damages. See
Kristensen v. Strinden, 343 N.W.2d 67, 71 (N.D. 1983) (holding state district
courts have jurisdiction to hear civil cases for deprivation of rights under 42
U.S.C. § 1983).

[¶27] Because the district court misapplied the law as discussed above, the
district court did not analyze a remedy for Bolinske Sr.’s constitutional
deprivation. Therefore, we remand so Bolinske Sr. can have an opportunity to
demonstrate prejudice or establish other circumstances that may warrant


                                       8
dismissal of his case, and for the district court to fashion a remedy for any
proven prejudice or other circumstance.

                                    IV

[¶28] The criminal judgment is affirmed in part and is remanded in part for
proceedings consistent with this opinion.

[¶29] Jon J. Jensen, C.J.
      Gerald W. VandeWalle
      Daniel J. Crothers
      Lisa Fair McEvers
      Jerod E. Tufte




                                     9